Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s amendment and remarks, filed 10/04/22, 1.132 declaration of Eric Wagner, filed 10/05/22, and IDS, filed 10/24/22, are acknowledged.  

2.   Claims 168-177 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claims 125-130, 132-138, 141-144, and 146-167 are under examination.

3.   In view of applicants amendments the previous rejections under 35 U.S.C. 103, 35 U.S.C. 112(b), and 35 U.S.C. 112(a), for lack of enablement, have been withdrawn.

4.   35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 115(a) reads as follows (in part):
An application for patent that is filed under section 111 (a) or commences the national stage under section 371 shall include, or be amended to include, the name of the inventor for any invention claimed in the application.

5.  Claims 125-130, 132-138, 141-144, and 146-167 stand rejected under 35 U.S.C. 101 and 35 U.S.C. 115 for failing to set forth the correct inventorship for the following reasons.

Kwun et al. (2020, of record) teaches the work for which patent protection is sought.  But as set forth therein, both Allen D. Kirk and Inventor Markert “conceived of [the] experimental design” (page 10).  Accordingly, Allen D. Kirk is clearly an uncited inventor of the invention of the instant claims, i.e., Inventor Markert is not the sole inventor of the claimed invention.

Applicant’s arguments filed 10/04/22 have been fully considered but are not found persuasive.  Applicant reviews the 1.132 declaration of Eric Wagner.  Said declaration will be addressed here.

When considering the probative value of a 1.132 declaration the Examiner must consider several factors.  Included in those factors are the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion (MPEP 716.01(c)). 
 
Regarding the declarant’s interest in the outcome, the declarant is an employee of the assignee.  Accordingly, said declarant has an obvious interest in the outcome of the case.  Regarding the factual support provided, the declarant provides a few relevant facts.  First, inventor Markert retired in October, 2021.  Second, the declarant talked with inventor Markert about the rejection on at least two occasions before her retirement.  Third, on the first occasion the inventor told the declarant the author Kirk provided funding and help with the manuscript.  And Fourth, on the second occasion the inventor told the declarant that she alone "conceived of the invention".  The declarant then opines that author Kirk is not an inventor of the invention of the instant claims.

Critical questions remain, however.  It cannot help but be noticed that neither author Kirk nor inventor Markert have provided any traversal of the rejection.  While inventor Markert is now retired, she knew of the rejection for approximately 6 months before her retirement.  Moreover, she is not completely "unavailable" is she has been in phone contact with declarant Wagner since her retirement.  Regarding author Kirk, his website shows him as still being an employee of the assignee, and thus, should be readily available.  Also note that inventor Markert wrote the manuscript in question and thus, herself credited author Kirk with "conceiving of experimental design"; and author Kirk did not disagree as evidenced by his editing of the manuscript.  Clearly, she knew the definition of the word and chose it carefully, choosing the word to give herself and author Kirk equal credit.  Thus, the subsequent assertion that "she alone conceived the invention" is not persuasive.  Interestingly, also note that she did not credit author Kirk with providing any funding as she told declarant Wagner, further clouding the picture.  And note that while the declarant's facts must be considered, his opinion need not.  It remains the examiner's position that author Kirk remains an unnamed inventor of the invention of the instant claims.


6.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.   Claims 125-130, 132-138, 141-144, and 146-167 stand rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least Claims 173, 175, 183, and 185 of U.S. Patent Application No. 16/994,061.

Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the ‘061 application encompasses a method of transplanting a solid organ from a deceased donor, said method comprising the transplant of both the organ and an allogeneic cultured thymus tissue product.  

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

8.   Claims 125-130, 132-138, 141-144, and 146-167 stand rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least Claim 125 of U.S. Patent Application No. 17/486,045.

Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the ‘061 application encompasses a method of transplanting a solid organ from a deceased donor, said method comprising the transplant of both the organ and an allogeneic cultured thymus tissue product.  

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Applicant requests that the rejection be held in abeyance.

The rejection will be held in abeyance until such time as allowable subject matter is determined.

9.   No claim is allowed.

10.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



G.R. Ewoldt, Ph.D., 12/10/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644